IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


TYLER WEISMAN,

              Appellant,

 v.                                                        Case No. 5D16-27

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed May 12, 2017

Appeal from the Circuit Court
for Seminole County,
Donna L. McIntosh, Judge.

William R. Ponall, of Ponall Law,
Maitland, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       We affirm the trial court’s decision revoking Tyler Weisman’s probation except as

to the alleged violation of special condition E. As to that special condition, we conclude

the evidence was insufficient to support the finding of a willful violation. As a result, on

remand, the trial court shall strike the finding of a violation of special condition E from the

order of revocation. Because it is clear the trial court would have revoked Mr. Weisman’s
probation without considering the alleged violation of special condition E, we affirm. See

Lee v. State, 67 So. 3d 1199, 1201-02 (Fla. 2d DCA 2011).

      AFFIRMED and REMANDED FOR ENTRY OF CORRECTED ORDER.


SAWAYA, ORFINGER and LAMBERT, JJ., concur.




                                            2